DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 112(b) and 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sileo et al. (US 5897920).  See rejection below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoyanov et al. (US 10544698) in view of Sileo et al. (US 5897920), hereinafter: “Stoyanov” and “Sileo”, respectively.
In Reference to Claim 1
Stoyanov teaches:

a stationary component(80) comprising:
a substrate(70); and
an abradable layer(88) on the substrate(Fig 3); and
a rotating component(69) comprising a tip(86) and an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises a barrier layer(matrix material of 97) and an abrasive material(abrasive particulate or grit of 98) comprising at least one of silicon carbide(Col 8, ll. 12-16), wherein the barrier layer comprises stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59) wherein the stationary component and the rotating component are configured so the abrasive coating system contacts a portion of the abradable layer during rotation of the rotating component, and wherein the abradable layer is configured to be abraded by the contact by the abrasive coating system(the abrasive coating of the rotating component cuts a groove into the abradable coating of the stationary component; Col 6, ll. 26-41).
Stoyanov fails to teach:
	The abrasive coating system having an oxide or silicate-based barrier layer and the abrasive material comprising silicon nitride.
Sileo teaches:
	An analogous abrasive coating system(26) for a knife edge seal(30) having a zirconium oxide-based barrier layer comprising stabilized zirconia and the abrasive material comprising silicon nitride(Col 2, ll. 64 to Col 3, ll. 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the 
	Further, as Sileo teaches that the use of a “zirconium oxide” and “silicon nitride” are known materials suitable for making an abrasive coating system for a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “zirconium oxide” and/or “silicon nitride” because it is merely the selection of an art known material suitable
for the construction of abrasive coating system for a gas turbine engine component.
In further support of this position, the selection of a known material to make an
abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 2
Stoyanov teaches:
The system of claim 1(see rejection of claim 1 above), wherein the stationary component comprises at least one of a blade track(80), a blade shroud(92), or a runner of a knife seal(76), and wherein the rotating component comprises at least one of a gas turbine blade(69; Col 6, ll. 9-12) or a knife seal(84).
In Reference to Claim 3
Stoyanov in view of Sileo teaches:
The system of claim 1(see rejection of claim 1 above), wherein the rotating component comprises a metal alloy(Ti or Ni Alloy; Col 10, ll. 36-42 of Stoyanov).
In Reference to Claim 4
Stoyanov in view of Sileo teaches:
The system of claim 1(see rejection of claim 1 above), wherein the rotating component comprises a ceramic matrix composite(Col 10, ll. 36-42 of Stoyanov).
In Reference to Claim 5
Stoyanov in view of Sileo teaches:
The system of claim 1(see rejection of claim 1 above), wherein the abrasive coating system further comprises an abrasive layer(98 - Stoyanov) on the barrier layer(97; Fig 4A,5A of Stoyanov), wherein the abrasive layer comprises the abrasive material(98 comprises SiC particulate; Col 8, ll 12-16 of Stoyanov)
In Reference to Claim 6
Stoyanov in view of Sileo teaches:
The system of claim 1(see rejection of claim 1 above), wherein the barrier layer further comprises the abrasive material as an abrasive phase(layer 97 also comprises abrasive particulate which constitutes an abrasive phase; Col 7, ll. 56 to Col 8, ll. 29 of Stoyanov).
In Reference to Claim 8
Stoyanov in view of Sileo teaches:
The system of claim 3(see rejection of claim 3 above), further comprising at least one additional layer(96) between the tip and the abrasive coating system(Col 10, ll. 15-20 of Stoyanov), wherein the additional layer comprises at least one of a bond layer or a thermal barrier coating(96 provides both boding support and a thermal barrier).
In Reference to Claim 9

The system of claim 4(see rejection of claim 4 above), further comprising at least one additional layer(96) between the tip and the abrasive coating system(Col 10, ll. 15-20 of Stoyanov), wherein the additional layer comprises at least one of a bond layer or a thermal barrier coating(96 provides both boding support and a thermal barrier).
In Reference to Claim 10
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a barrier layer(matrix material of 97) comprising stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59); and
an abrasive layer(abrasive particulate or grit of 98) on the barrier layer(Fig 4A,5A), wherein the abrasive layer comprises silicon carbide(98 comprises SiC particulate; Col 8, ll 12-16).
Stoyanov fails to teach:
	The abrasive coating system having an oxide or silicate-based barrier layer.
Sileo teaches:
	An analogous abrasive coating system(26) for a knife edge seal(30) having a zirconium oxide-based barrier layer comprising stabilized zirconia(Col 2, ll. 64 to Col 3, ll. 16).

	Further, as Sileo teaches that the use of a “zirconium oxide” is a known material suitable for making an abrasive coating system for a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “zirconium oxide” because it is merely the selection of an art known material suitable for the construction of abrasive coating system for a gas turbine engine component.
In further support of this position, the selection of a known material to make an
abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 11
Stoyanov in view of Sileo teaches:
The rotating component of claim 10(see rejection of claim 10 above), wherein the rotating component comprises at least one of a gas turbine blade(69 is a gas turbine blade; Col 6, ll. 9-12 of Stoyanov) or a knife seal(84 - Stoyanov).
In Reference to Claim 12
Stoyanov in view of Sileo teaches:
The rotating component of claim 10(see rejection of claim 10 above), further comprising at least one additional layer(96 - Stoyanov) between the tip and the barrier layer(Fig 4a, 
In Reference to Claim 13
Stoyanov teaches:
A rotating component(69) comprising:
a tip(86); and
an abrasive coating system(93) on the tip(Fig 3), wherein the abrasive coating system comprises:
a composite barrier layer(97) comprising 
(1) stabilized zirconia(metal-doped yttria stabilized zirconia - YSZ; Col 8, ll. 55-59); and 
(2) an abrasive phase(abrasive particulate or grit of 97), wherein the abrasive phase comprises silicon carbide(97 comprises SiC particulate; Col 8, ll 12-16).
Stoyanov fails to teach:
	The abrasive coating system having an oxide-based barrier layer.
Sileo teaches:
	An analogous abrasive coating system(26) for a knife edge seal(30) having a zirconium oxide-based barrier layer comprising stabilized zirconia(Col 2, ll. 64 to Col 3, ll. 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stoyanov to incorporate the teachings of Sileo to construct the barrier layer of an zirconium oxide comprising stabilized zirconia because doing so would produce an abrasive coating that performs well at both high and low incursion rates by minimizing stress(Col 2, ll. 14-23).
	Further, as Sileo teaches that the use of a “zirconium oxide” is a known material suitable for making an abrasive coating system for a gas turbine engine component, it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a “zirconium oxide” because it is merely the selection of an art known material suitable for the construction of abrasive coating system for a gas turbine engine component.
In further support of this position, the selection of a known material to make an
abrasive coating for a gas turbine engine component prior to the invention was held to be obvious see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
In Reference to Claim 14
Stoyanov in view of Sileo teaches:
The rotating component of claim 13(see rejection of claim 13 above), wherein the rotating component comprises at least one of a gas turbine blade(69 is a gas turbine blade; Col 6, ll. 9-12 of Stoyanov) or a knife seal(84 - Stoyanov).
In Reference to Claim 15
Stoyanov in view of Sileo teaches:
The rotating component of claim 13(see rejection of claim 13 above), further comprising at least one additional layer(96 - Stoyanov) between the tip and the composite layer(Fig .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745